 

Exhibit 10.1

SECOND AMENDMENT TO AGREEMENT OF LEASE

THIS SECOND AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made this 1st
day of May, 2007, by ATRIUM BUILDING, LLC, a Maryland limited liability company
(“Landlord”) and TESSCO TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that Agreement of Lease dated November
3, 2003, as amended by that certain First Amendment to Agreement of Lease dated
January 23, 2007 (collectively, the “Lease”), by the terms of which Tenant
leases from Landlord and Landlord leases to Tenant that certain premises
containing an agreed upon equivalent of 93,549 square feet of rentable area (the
“Premises”) within the office building located at 375 West Padonia Road,
Timonium, Maryland 21093 (the “Building”), all as more particularly described in
the Lease for a term which expires on November 30, 2007;

WHEREAS, Landlord and Tenant mutually desire to extend the term of the Lease and
to amend the same with respect to the Base Rent and certain other matters of the
Lease, all as more particularly set forth below; and

WHEREAS, all capitalized terms used in this Amendment which are not defined
herein shall have the meanings given to them in the Lease, unless the context
otherwise requires.

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1.             Extension of Term.  Landlord and Tenant agree that the Term of
the Lease shall be extended for one (1) additional period of five (5) years and
one (1) month, commencing on December 1, 2007, and expiring December 31, 2012
(the “Second Renewal Term”).  Tenant’s rental of the Premises during the Second
Renewal Term shall be on the same terms, covenants and conditions set forth in
the Lease, provided, however, that Tenant shall pay as Base Rent during the
Second Renewal Term the amounts set forth below:

 

 

 

 

Monthly Installment

 

Period of Second Renewal Term

 

Annual Base Rent

 

of Annual Base Rent

 

12/1/07—11/30/08

 

$

1,496,784.00

 

$

124,732.00

 

12/1/08—11/30/09

 

$

1,541,687.52

 

$

128,473.96

 

12/1/09—11/30/10

 

$

1,587,938.15

 

$

132,328.18

 

12/1/10—11/30/11

 

$

1,635,576.29

 

$

136,298.02

 

12/1/11—11/30/12

 

$

1,684,643.58

 

$

140,386.96

 

12/1/12—12/31/12

 

$

1,735,182.84

*

$

144,598.57

 

--------------------------------------------------------------------------------

*  The parties acknowledge that the Base Rent is annualized based on a full
year.

2.             Modification of Base Year Building Expenses.  As of the
commencement of the Second Renewal Term, the term, “Base Year Building
Expenses,” as set forth in Section 1.1.9 of the Lease, shall mean the actual
Building Expenses per rentable square foot incurred by Landlord for the 2007
calendar year.

3.             Modification of Base Year Taxes.  As of the commencement of the
Second Renewal Term, the term, “Base Year Taxes,” as set forth in Section 1.1.10
of the Lease, shall mean the actual Taxes incurred by Landlord per rentable
square foot for the 2007 calendar year.

4.             Modification of Allowance.  As of the date of this Amendment, the
term, “Allowance,” as set forth in Section 1.1.11 of the Lease, shall mean the
sum of One Million One Hundred Sixty-Nine Thousand Three Hundred Sixty-Two
Dollars and Fifty Cents ($1,169,362.50), which


--------------------------------------------------------------------------------


amount includes the “Leftover Lease Allowance.”  As used herein, the term
“Leftover Lease Allowance” means the sum of Two Hundred Seventy-Four Thousand
Forty Seven and no/Dollars ($274,047.00), which amount represents the remainder
of the allowance originally granted to Tenant pursuant to Section 35 of the
Lease.  At any time after execution of this Amendment, Tenant shall have the
right to perform improvements to the Premises in accordance with Section 10 of
the Lease.  The Allowance shall be paid by Landlord to Tenant for amounts
actually paid by Tenant in connection with the such improvements to Tenant’s
vendors, suppliers or contractors, provided that Landlord shall have received
(i) a certificate signed by Tenant setting forth (a) that the sum then requested
was paid by Tenant to contractors, subcontractors, materialmen, engineers and
other persons who have rendered services or furnished materials in connection
with work on the Premises, (b) a complete description of such services and
materials and the amounts paid or to be paid to each of such persons in respect
thereof, and (ii) paid receipts or such other proof of payment as Landlord shall
reasonably require for all such work completed.  Landlord shall reimburse Tenant
within thirty (30) days after Landlord’s receipt of a written request for
reimbursement from Tenant and shall debit the Allowance therefor.
Notwithstanding the foregoing, the parties acknowledge and agree that Landlord
is currently processing a request from Tenant to disburse a portion of the
Allowance in the amount of $4,691.41, which amount shall be deducted from the
Allowance upon payment thereof.

5.             Deletion of Termination Option.  As of the date of this
Amendment, Section 51 of the Lease is hereby deleted in its entirety.

6.             Broker.  Tenant represents that Tenant has not dealt directly or
indirectly with any broker in connection with this Amendment other than Blue &
Obrecht (“Broker”) and Tenant warrants that no other broker negotiated this
Amendment or is entitled to any commissions in connection with this Amendment. 
Landlord shall pay Broker its commission pursuant to the terms of a separate
commission agreement by and between Landlord and Broker.

7.             Ratification of Lease.  All other terms, covenants and conditions
of the Lease shall remain the same and continue in full force and effect, and
shall be deemed unchanged, except as such terms, covenants and conditions of the
Lease have been amended or modified by this Amendment and this Amendment shall,
by this reference, constitute a part of the Lease.

IN WITNESS WHEREOF, Landlord and Tenant have respectively affixed their hands
and seals to this Amendment as of the day and year first above written.

WITNESS:

 

LANDLORD:

 

 

 

ATRIUM BUILDING, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

 

 

 

Roger A. Waesche, Jr.

 

 

 

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

TENANT:

 

 

 

 

TESSCO TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------